DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 01/15/2021 has been entered.
Claim 10 has been cancelled by amendment entered 01/15/2021. 
Claims 1, 6, 12, and 13 stand currently amended.
Claims 1-9, and 11-19 are currently pending in the application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In Claim 2, please change “The method for controlling a correctable error reporting function for a server device according to claim 1” to --The method for controlling a correctable error reporting function and applicable to a server device according to claim 1 – to clarify the dependency on method from Claim 1 similar to other dependent claims.  

In Claims 1, 6, and 13, in the first limitation, please change “in which a plurality of correctable errors occurs” to -- in which a plurality of correctable errors occur –  

In Claim 11, on line 4 of the claim, please change “within first preset duration” to – within the first preset duration – 

In Claim 11, on line 4 of the claim, please change “a preset number of times” to – the preset number of times – 

Authorization for this examiner’s amendment was given in an interview with Hui Zhang, Reg. no. 70590,  on 02/02/2021.



Allowable Subject Matter
Claims 1-9, 11-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The elements of independent Claims 1, 6, and 13 were neither found through a search of the prior art nor considered obvious by the examiner. In particular, the prior art of record does not teach or suggest in combination with the remaining limitations and in the context of their claims as whole:
For independent claim 1: “…  after a first power-on self-test (POST) procedure being executed by the server device, when the control unit runs an operating 
For independent claim 6: “…  calculating, by the control unit, a first disabled duration that the first hardware component stops performing the error reporting function corresponding to the first error type; determining, by the control unit, whether the first disabled duration reaches a second preset duration; and when the first disabled duration reaches the second preset duration, determining, by the control unit, whether the first hardware component needs to be controlled to re-enable the error reporting function corresponding to the first error type.” 
For independent claim 13: “…wherein the control unit receives the first error messages from the first hardware component when running an operating system between a first POST procedure and a second POST procedure executed sequentially by the control unit at different time points, and the control unit determines, when running the operating system between the first POST procedure and the second POST procedure, whether the number of occurrences of the errors of the error types that occur in the first hardware component within the first preset duration reaches the preset number of times.” 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUROSU ALTAF whose telephone number is (408)918-7543.  The examiner can normally be reached on Monday - Friday: 9:00 AM - 6:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Kim can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.R.A./Examiner, Art Unit 2114                                                                                                                                                                                           
/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114